In re Wagner, Robert; — Plaintiff(s); applying for writ of certiorari and supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B.”
Granted in part. The district court is ordered to conduct an evidentiary hearing to determine the merits of relator’s claim that he tendered his guilty plea in exchange for the promise of defense counsel that he would be released from confinement after serving ten years and six months in prison. Otherwise, denied.
MARCUS, J., votes to deny the application.